 1
                             UNITED STATES DISTRICT COURT
 2
                                    DISTRICT OF NEVADA
 3

 4
     FERNANDO NAVARRO HERNANDEZ,                 Case No. 3:09-cv-00545-LRH-WGC
 5
           Petitioner,
 6                                               ORDER GRANTING MOTION FOR
            v.                                   EXTENSION OF TIME (ECF NO. 219)
 7

 8 WILLIAM GITTERE, et al.,

 9         Respondents.

10

11

12         In this capital habeas corpus action, the petitioner, Fernando Navarro

13 Hernandez, represented by appointed counsel, is due to file a fifth amended habeas

14 petition by October 7, 2019. See Order entered September 27, 2019 (ECF No. 218).

15         On October 2, 2019, Hernandez filed a motion for extension of time (ECF No.

16 219), requesting a 4-day extension of time, to October 11, 2019, to file his fifth amended

17 petition. Hernandez’s counsel states that the extension of time is necessary because of

18 his obligations in other cases and time away from his office. This would be the first

19 extension of this deadline. The respondents do not oppose the motion for extension of

20 time.

21         The Court finds that Hernandez’s motion for extension of time is made in good

22 faith and not solely for the purpose of delay, and that there is good cause for the

23 extension of time requested.
 1        IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

 2 (ECF No. 219) is GRANTED. Petitioner will have until and including October 11, 2019,

 3 to file his fifth amended habeas petition.

 4        IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 5 proceedings set forth in the order entered September 27, 2019 (ECF No. 218) and the

 6 order entered February 20, 2015 (ECF No. 94) will remain in effect.

 7

 8 DATED this 3rd day of October, 2019.

 9

10
                                                LARRY R. HICKS
11                                              UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
